


110 HR 5835 IH: Health Promotion Funding Integrated Research,

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5835
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Ms. Schakowsky (for
			 herself, Mr. Burgess,
			 Ms. DeGette,
			 Mr. Towns,
			 Mr. Gene Green of Texas,
			 Mr. Gordon of Tennessee,
			 Mr. Terry,
			 Mr. Hinojosa,
			 Mr. Ferguson,
			 Ms. Bordallo,
			 Ms. Solis, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for increased planning and funding for health
		  promotion programs of the Department of Health and Human
		  Services.
	
	
		1.Short titleThis Act may be cited as the
			 Health Promotion Funding Integrated
			 Research, Synthesis, and Training Act or the
			 Health Promotion FIRST
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Lifestyle factors are responsible for
			 almost half of the premature deaths in developed nations, and a large portion
			 of the deaths in developing nations.
			(2)Lifestyle factors are a primary cause of
			 the 6 leading causes of death in the United States, including heart disease,
			 cancer, stroke, respiratory diseases, accidents, and diabetes, which account
			 for almost 75 percent of all deaths in the United States.
			(3)A significant portion of the health
			 disparities in the United States are caused by lifestyle factors, which could
			 be improved by health promotion programs.
			(4)The United States is experiencing epidemics
			 in diabetes and obesity among adults and children, at the same time a majority
			 of the population is sedentary and eats an unhealthy diet.
			(5)Per capita medical care costs in the United
			 States are more than double those of all but 2 other countries in the world,
			 yet the United States ranks 26th in terms of disability adjusted life
			 expectancy, infant mortality, and other positive lifestyle measures.
			(6)Medical care costs are second only to
			 education in State government budgets.
			(7)Lifestyle factors are responsible for at
			 least 1/4 of employers' medical care costs in the United
			 States.
			(8)National costs of obesity account for 9.1
			 percent of all medical costs, reaching $93,000,000 in 2002. Approximately
			 1/2 of these costs were paid by the Medicare and Medicaid
			 programs.
			(9)Significant gaps exist in the basic and
			 applied research base of health promotion regarding how to best reach and serve
			 people of color, low-income people, people with little formal education,
			 children, and older adults, how to create long-term health improvements, how to
			 create supportive environments, and how to address gender issues. More focused
			 research can reduce these gaps.
			(10)Significant gaps exist between the best and
			 the typical health promotion programs. Better synthesis and dissemination of
			 results can reduce these gaps.
			(11)Health promotion is the art and science of
			 motivating people to enhance their lifestyles to achieve complete health, not
			 just the absence of disease. Complete health involves a balance of physical,
			 mental, and social health.
			(12)Health promotion programs focus on
			 practices such as exercising regularly, eating a nutritious diet, maintaining a
			 healthy weight, managing stress, avoiding dangerous substances such as tobacco
			 and illegal drugs, drinking alcohol in moderation or not at all, driving
			 safely, being wise consumers of health care, and a number of other health
			 related practices.
			(13)The most effective health promotion
			 programs include a combination of strategies to increase awareness, facilitate
			 behavior change, and develop cultures and physical environments that encourage
			 and support healthy lifestyle practices.
			(14)Health promotion programs can be provided
			 in family, clinical, child care, school, workplace, Federal, State, and
			 community settings.
			3.Health promotion research and
			 disseminationThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following:
			
				XXXHealth
				promotion research and dissemination
					ACoordination of programs of the Department
				of Health and Human Services
						3001.Plan for health promotion programs
							(a)In generalThe Secretary shall develop, and
				periodically review and as appropriate revise, a plan in accordance with this
				section for activities of the Department of Health and Human Services relating
				to health promotion. The plan shall include provisions for coordinating all
				such activities of the Department, including activities under section 1701
				to—
								(1)formulate national goals, and a strategy to
				achieve such goals, with respect to health information and health promotion,
				preventive health services, and education in the appropriate use of health
				care;
								(2)analyze the necessary and available
				resource for implementing the goals and strategy formulated pursuant to
				paragraph (1), and recommend appropriate educational and quality assurance
				policies for the needed manpower resources identified by such analysis;
								(3)undertake and support necessary activities
				and programs to—
									(A)incorporate appropriate health promotion
				concepts into our society, especially into all aspects of education and health
				care;
									(B)increase the application and use of health
				knowledge, skills, and practices by the general population in its patterns of
				daily living; and
									(C)establish systematic processes for the
				exploration, development, demonstration, and evaluation of innovative health
				promotion concepts; and
									(4)undertake and support research and
				demonstration programs relating to health information and health promotion,
				preventive health services, and education in the appropriate use of health
				care.
								(b)Basic and applied scienceThe plan developed under subsection (a)
				shall contain provisions to address how to best develop the basic and applied
				science of health promotion, including—
								(1)a research agenda;
								(2)an identification of the best combination
				of Federal agency, university, and other community resources most qualified to
				pursue each of the components of such agenda;
								(3)protocols to facilitate ongoing cooperation
				and collaboration among the Federal agencies to pursue the agenda; and
								(4)budgetary requirements with respect to the
				agenda.
								(c)Dissemination of informationThe plan developed under subsection (a)
				shall contain provisions to address how to best synthesize and disseminate
				health promotion research findings to scientists, professionals, and the
				public, including provisions for the following:
								(1)Protocols for ongoing monitoring of all
				health promotion research.
								(2)Preparation of systematic reviews and
				meta-analyses.
								(3)Distillation of findings into practice
				guidelines for programs offered in clinical, workplace, school, home,
				neighborhood, municipal, and State settings.
								(4)Strategies to incorporate findings into
				college, university, and continuing educational curriculum for all related
				health professions.
								(5)Communication of key findings to policy
				makers in business, government, educational and community settings who
				influence investment decisions.
								(6)Identification of the optimal combination
				of government agencies to coordinate the matters referred to in paragraphs (1)
				through (5).
								(d)Support and development of professional and
				scientific communityThe plan
				developed under subsection (a) shall contain provisions to address how to best
				support and develop the health promotion professional and scientific community
				through enhancement of existing or development of new professional
				organizations.
							(e)Integration of health promotion; internal
				Department activitiesThe
				plan developed under subsection (a) shall contain provisions to address how
				resources, policies, structures, and legislation within the Department of
				Health and Human Services can best be modified or developed to integrate health
				promotion into all health professions and sectors of society and make health
				promoting opportunities available to all members of the public.
							(f)Integration of health promotion external
				activitiesThe plan developed
				under subsection (a) shall contain provisions to address how overall Federal
				Government policies, structures, and legislation external to the Department of
				Health and Human Services can best be modified or developed to integrate health
				promotion into all health professions and sectors of society and to make health
				promoting opportunities available to all individuals.
							(g)PerspectivesDue to 30 years of experience showing that
				traditional medical and educational approaches are not sufficient to motivate
				people to make and sustain basic health behavior changes, in developing the
				plan under subsection (a), the Secretary shall seek perspectives from
				individuals representing a diverse range of disciplines, including the
				following areas:
								(1)Agriculture.
								(2)Anthropology.
								(3)Child development.
								(4)City planning.
								(5)Commerce.
								(6)Economics.
								(7)Environmental planning and design.
								(8)Exercise physiology.
								(9)Financial analysis.
								(10)Health education.
								(11)Health policy.
								(12)Individual psychology.
								(13)Management.
								(14)Medicine.
								(15)Nursing.
								(16)Nutrition.
								(17)Organization psychology.
								(18)Taxation.
								(19)Transportation planning.
								(h)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				$6,000,000 for fiscal year 2009, $4,000,000 for fiscal year 2010, and
				$3,000,000 for each of fiscal years 2011 through 2013. Such authorization is in
				addition to other authorizations that are available for carrying out such
				purpose.
							BScience programs through national
				institutes of health
						3011.Science of health promotion
							(a)PlanThe Director of the National Institutes of
				Health (referred to in this subtitle as NIH), acting through the
				Office of Behavioral and Social Sciences Research, shall develop, and
				periodically review and as appropriate revise, a plan on how to best develop
				the science of health promotion through the NIH agencies. The plan shall be
				consistent with and shall elaborate upon applicable provisions of the
				Departmental plan under section 3001(a).
							(b)Certain components of planThe plan developed under subsection (a)
				shall include the following provisions:
								(1)A research agenda to develop the science of
				health promotion.
								(2)Recommendations on funding levels for the
				various areas of research on such agenda.
								(3)Recommendations on the best combination of
				NIH agencies and non-Federal entities to carry out research under the
				agenda.
								(c)Allocation of resourcesSubject to compliance with appropriation
				Acts, the plan developed under subsection (a) shall provide for the allocation
				of resources for research under such plan relative to other areas of health, as
				appropriate taking into account the burden of lifestyle factors on morbidity
				and mortality, and the progress likely in advancing the science of health
				promotion given the current and evolving level of science on health promotion,
				and the relative cost of conducting research on health promotion compared to
				other areas of research.
							3012.Early research programs
							(a)PlanThe Director of NIH, acting through the
				Office of Behavioral and Social Sciences Research, shall conduct or support
				early research programs and research training regarding health
				promotion.
							(b)Funding
								(1)Authorization of
				appropriationsFor the
				purpose of carrying out subsection (a), there is authorized to be appropriated
				$30,000,000 for fiscal year 2009. Such authorization is in addition to other
				authorizations that are available for carrying out such purpose.
								(2)ReservationThe Secretary shall reserve not less than
				90 percent of the amount appropriated under paragraph (1) to carry out
				subsection (a) through the awarding of grants, cooperative agreements, or
				contracts to public and private entities, including universities, hospitals,
				research organizations and health promotion venders. Of the amounts so
				reserved, the Secretary shall designate a portion of such amounts to support
				research training under subsection (a) to enhance the skills and increase the
				numbers of scientists trained in health promotion.
								CApplied research programs through Centers
				for Disease Control and Prevention
						3021.Research agendaThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention (referred to in this subtitle
				as the Director of CDC), shall develop, and periodically review
				and as appropriate revise, a plan that establishes for such Centers a research
				agenda regarding health promotion. The plan shall be consistent with and shall
				elaborate upon applicable provisions of the Departmental plan developed under
				section 3001(a).
						3022.Prevention Research Centers
							(a)In generalThe Director of the National Center for
				Chronic Disease Prevention and Health Promotion (referred to in this section as
				the Director) shall award grants, on a competitive basis, to
				eligible entities to enable such entities to develop Prevention Research
				Centers (referred to in this section as Centers).
							(b)Eligible entityIn this section, the term eligible
				entity includes—
								(1)institutions of higher education;
								(2)public and private research
				institutions;
								(3)departments or schools of—
									(A)business;
									(B)city planning;
									(C)education;
									(D)nursing;
									(E)psychology;
									(F)public policy;
									(G)transportation;
									(H)social work;
									(I)agriculture;
									(J)nutrition;
									(K)engineering;
									(L)architecture; and
									(M)any other program that can make a
				compelling connection to improving the health of the public; and
									(4)private research, membership, or service
				organizations.
								(c)ApplicationAn eligible entity that desires to receive
				a grant under this section shall submit an application to the Director at such
				time, in such manner, and containing such information as the Director may
				require. An eligible entity may apply for not more than 3 grants each with a
				duration of 5 years.
							(d)Awarding of grants
								(1)Number of CentersThe Director shall award grants for the
				development of not more than—
									(A)8 new Centers in fiscal year 2009;
									(B)8 new Centers in fiscal year 2010;
									(C)8 new Centers in fiscal year 2011;
									(D)8 new Centers in fiscal year 2012;
				and
									(E)8 new Centers in fiscal year 2013.
									(2)Minimum funding of existing
				CentersNo new Centers shall
				be funded until each Center in existence before January 1, 2009, is awarded
				funding of not less than $1,000,000 per year.
								(3)Grant periodGrants awarded under this section shall be
				for a period of 5 years.
								(4)Funding new CentersA grant award to a new Center shall be in
				an amount not to exceed—
									(A)$500,000 in the first year of the grant
				award;
									(B)$1,000,000 in the second year of the grant
				award; and
									(C)$2,000,000 in each of the third, fourth,
				and fifth years of the grant award.
									(5)Requirement for fundingTo qualify for funding that is more than
				$1,000,000 per year, Centers shall demonstrate collaborative efforts with
				community or other academic partners, and at least 50 percent of the funding
				that exceeds $1,000,000 shall be conveyed to those partners. Partners may
				include other schools or departments with the same university or other large
				organization.
								(6)Focus of CentersIn awarding grants under this section, the
				Director shall ensure that—
									(A)not less than 1 Center concentrates the
				Center’s efforts on developing the applied science of health promotion in each
				of the following areas:
										(i)the workplace;
										(ii)schools;
										(iii)families;
										(iv)clinical settings; and
										(v)community settings; and
										(B)not less than 1 other Center focuses the
				Center’s work on each of the following areas:
										(i)program evaluation;
										(ii)training and support of the health
				promotion professional workforce; and
										(iii)health promotion policy at the Federal,
				State, and local level.
										(7)RequirementIn awarding grants under this section, the
				Director shall ensure that not less than 30 and not more than 50 of the Centers
				shall be schools of public health or departments of preventive medicine.
								(e)Uses of funds
								(1)In general
									(A)Provision of advice and
				organizationA Center that is
				developed from funds from a grant awarded under this section shall invest
				approximately 10 percent of the Center’s staff time and resources to—
										(i)forming relationships with, and providing
				limited ongoing advice to, health departments in the county and State where the
				entity is located; and
										(ii)organizing local networks of scientists,
				program managers, vendors, and other professionals interested in health
				promotion and disease prevention.
										(B)Use of outside providersWhen conducting intervention research or
				research on other health promotion programs, a Center that is developed from
				funds from a grant awarded under this section shall review the capabilities of
				local nonprofit and for-profit program providers to provide the programming and
				services required for the programs. The Center shall use such program providers
				if the program providers provide a clear quality and cost advantage relative to
				developing such capabilities internally.
									(C)Addressing priorities and research
				agendaA Center that is
				developed from funds from a grant awarded under this section shall address the
				priorities identified in the health promotion research agendas developed by the
				Centers for Disease Control and Prevention, the National Science Foundation,
				and the Department of Health and Human Services.
									(2)Permissive usesAn eligible entity that receives a grant
				under this section may use the grant funds for faculty salaries, student
				fellowships, outreach to the local community, research, program development, or
				program administration.
								(3)Administrative costsAn eligible entity that receives a grant
				under this section may expend not more than 15 percent of the grant funds on
				administrative costs.
								(f)Integration with existing Prevention
				Research Center programThe
				Director of CDC shall integrate the implementation of this section with the
				Prevention Research Centers Program of the Centers for Disease Control and
				Prevention that is in existence on the day before the date of enactment of the
				Health Promotion Funding Integrated Research,
				Synthesis, and Training Act.
							3023.Extramural research program
							(a)OutreachIn carrying out the Extramural Research
				Program of the Centers for Disease Control and Prevention, the Director of CDC
				shall make an effort to attract grant applications from groups with extensive
				experience in providing programs but limited experience in developing research
				grants or conducting research, or both. Such efforts shall include proactive
				outreach to such groups, providing planning grants to fund development of grant
				proposals, and providing technical assistance for the design portion of the
				grant application.
							(b)Applied science of health
				promotionIn carrying out the
				Extramural Research Program of the Centers for Disease Control and Prevention,
				the Director of CDC shall devote a portion of research funding to developing
				the applied science of health promotion for workplace, school, family,
				clinical, and community settings.
							3024.Workplace health program
							(a)In generalThe Director of CDC shall carry out a
				program—
								(1)to develop a research agenda for workplace
				health promotion and shall seek perspectives from a wide range of workplace
				health promotion program practitioners and scientists in developing such
				agenda;
								(2)of research that addresses the important
				issues identified in the research agenda under paragraph (1); and
								(3)to support synthesis of findings made in
				such research and to disseminate information to educators, practitioners,
				business leaders, and health policy leaders.
								(b)Authorization of
				appropriationsFor the
				purpose of carrying out subsection (a), there are authorized to be appropriated
				$6,000,000 for fiscal year 2009, $8,000,000 for fiscal year 2010, $11,000,000
				for fiscal year 2011, $15,000,000 for fiscal year 2012, and $20,000,000 for
				fiscal year 2013.
							3025.Certain requirements
							(a)General goal of programsThe Director of CDC shall ensure that
				programs carried out pursuant to this subtitle are consistent with the general
				goal of developing the most effective individual and group strategies for
				clinical, workplace, school, and community based programs regarding health
				promotion.
							(b)Reservation for award to public and private
				entities
								(1)In generalOf the amounts made available under this
				subtitle, the Director of CDC shall reserve not less than 75 percent for the
				awarding of grants, cooperative agreements, or contracts to public and private
				entities, including universities, hospitals, research organizations, and local
				and national health promotion venders through collaborative efforts.
								(2)Requirement for State and local health
				departmentsAwards made to
				State and local health departments pursuant to this title shall be made on the
				condition that the departments develop a basic staff infrastructure to manage
				the programs for which the awards are made. With respect to such condition, the
				departments may contract with providers in the communities involved to secure
				programs and skills required to carry out the programs.
								DOther programs and policies
						3031.Modification of applications award process
				to attract most qualified scientists and practitioners; developing health
				promotion infrastructure
							(a)Modification of awards application
				processIn awarding grants,
				cooperative agreements, and contracts under this title, the Secretary shall
				modify the application process to attract the most qualified individuals and
				organizations, rather than those individuals and organizations that are most
				sophisticated with respect to the applications processes.
							(b)General priority of developing health
				promotion infrastructureThe
				Secretary shall ensure that programs carried out pursuant to this title are
				consistent with the general priority of developing the health promotion
				infrastructure among universities, nonprofit organizations, and for-profit
				organizations, rather than increasing the size of State or local governments or
				the Federal
				Government.
							.
		
